IN THE SUPREME COURT OF IOWA

                                 No. 22–0618

                 Submitted April 13, 2022—Filed April 15, 2022


KIM SCHMETT and LEANNE PELLETT,

      Petitioners-Appellees,

vs.

STATE OBJECTIONS PANEL,

      Respondent-Appellant,

and

ABBY FOR IOWA,

      Intervenor-Appellant.


      Appeal from the Iowa District Court for Polk County, Scott J. Beattie,

Judge.



      The State Objections Panel and a candidate committee appeal a ruling of

the district court reversing the Panel decision that overruled objections to the

candidate’s nomination petition. REVERSED AND REMANDED.



      Per curiam. McDonald, J., filed an opinion concurring specially, in which

Oxley, J., joined.
                                       2


      Thomas J. Miller, Attorney General, Samuel P. Langholz (argued),

Assistant Solicitor General, Matthew L. Gannon, First Assistant Attorney

General, and Sharon Wegner, Assistant Attorney General, for appellant State

Objections Panel.



      Gary Dickey (argued) of Dickey & Campbell Law Firm, PLC, Des Moines,

Kate S. Keane, Alexander F. Atkins, and Sarah N. Mahmood, Elias Law Group,

LLP, pro hac vice for intervenor-appellant Abby for Iowa.



      Alan R. Ostergren (argued) of Alan R. Ostergren, PC, Des Moines, for

appellees.
                                        3


PER CURIAM.

      We must decide whether two missing dates and one incorrect date require

a candidate for the U.S. Senate to be removed from the June 7, 2022 primary

ballot. Without those signatures, the candidate does not qualify for the ballot;

with them, she is just above the threshold.

      Although including the date is a legal requirement when an eligible elector

signs a nomination petition, see Iowa Code § 43.15(2) (2022), the legislature

passed legislation last year to identify the specific circumstances when

objections to petitions shall be sustained, see 2021 Iowa Acts ch. 147, § 9

(codified at Iowa Code § 43.24(2)(a) (2022)). The legislature did not include

missing or incorrect dates as one of the grounds for sustaining an objection to a

petition. See id. We conclude that the recent legislation prevails. Accordingly, we

sustain the State Objections Panel’s decision to reject the objections as to those

three signatures. This means that we reverse the carefully considered ruling of

the district court and remand with directions to dismiss the objectors’ petition.

      I. Facts and Procedural History.

      Abby Finkenauer is seeking the Democratic nomination for U.S. Senate

from Iowa for the 2022 general election. On March 10, 2022, Finkenauer filed a

nominating petition with the office of the Iowa Secretary of State. On March 15,

two electors residing in Iowa, Kim Schmett and Leanne Pellett, filed objections

to the petition. The objections raised a number of deficiencies in the petition,

including a sheet with missing header information, duplicate signatures,

incomplete addresses of signers, and missing or incorrect dates of signers. In
                                                 4


light of these deficiencies, Schmett and Pellett urged that the petition lacked the

required signatures from at least 100 eligible electors in at least nineteen

different counties. See Iowa Code § 45.1(1).

       On the afternoon of March 29, the State Objections Panel (the Panel) held

a hearing on the objections. The Panel consisted of the secretary of state, the

auditor of state, and the state attorney general. See id. § 43.24(3)(a).1 The Panel

sustained a number of objections but ultimately voted 2-1 to overrule objections

to the signatures of three electors who had provided either no date or a clearly

incorrect date.2

       One of these electors was from Allamakee County, and the other two were

from Cedar County. Counting their signatures, Finkenauer had 100 signatures

in Allamakee County and 101 in Cedar County, just above the statutory

threshold for each of those counties.

       Significantly, after the Panel had gone through Schmett and Pellett’s other

objections, Finkenauer’s petition had met the 100-signature threshold in only

seventeen other counties.3 Thus, if the objectors’ position as to dates had been

sustained, Finkenauer would have failed to meet the requirements to be placed

on the June 7 Democratic primary ballot.




       1Schmett   and Pellett moved that the auditor of state and the state attorney general recuse
themselves. They declined to do so. Although Schmett and Pellett initially sought judicial review
of their decisions not to recuse, they now agree that those matters are not before us.
       2The   clearly incorrect date was “6-6-27.”
       3Originally,  Finkenauer turned in a petition that purported to have 100 or more
signatures from each of twenty different counties. In eight of those counties, she turned in 113
or fewer signatures.
                                                5


       Following the Panel’s decision to allow Finkenauer’s nomination petition,

Schmett and Pellett filed a petition for judicial review in Polk County District

Court on March 31 and sought expedited consideration.4 The district court

granted that request. The court also granted a motion to intervene filed by Abby

for Iowa, Finkenauer’s official campaign committee.

       After receiving briefs and hearing arguments from the parties on April 8,

the district court worked through the weekend and issued a thorough eighteen-

page decision on Sunday evening, April 10.5 The court did so to ensure that there

would be adequate time and opportunity for review by this court. We appreciate

the district court’s courtesy and we trust that the parties do as well.

       In its April 10 ruling, the district court first found that Schmett and Pellett

had standing. It reasoned that Iowa Code section 43.24(1)(a) allows objections

from any Iowa elector eligible to vote in the general election regardless of party

because it permits objections from “any person who would have the right to vote

for the candidate for the office in question.” (Emphasis added.)

       Turning to the merits, the district court agreed with Schmett and Pellett

that the three undated or improperly dated signatures should not have been

counted. The district court found the language of Iowa Code section 43.15(2)

controlling, which provides that “[e]ach signer shall add the signer’s residential

address, with street and number, if any, and the date of signing.” (Emphasis




       4The  district court and this court have been advised that a final decision must occur in
this case on or before April 18 to allow time for the printing and mailing of ballots.
       5Abby   for Iowa filed an additional memorandum of law at 8:10 p.m. on Friday, April 8.
                                              6


added.) The court also explained why it disagreed with the Panel’s view that

“substantial compliance” with the petition requirements would be sufficient.

      The Panel and Abby for Iowa appealed on April 11. We retained the appeal

and, like the district court, granted expedited consideration.

      II. Standard of Review.

      In Chiodo v. Section 43.24 Panel, we assumed without deciding that the

State Objections Panel was an administrative agency from which judicial review

could be sought under Iowa Code chapter 17A. 846 N.W.2d 845, 848 n.1 (Iowa

2014). We did so because that is how the action was treated in the district court,

the issue was not appealed, and resolution of that issue “is not germane to our

determination in this expedited appeal.” Id. The same situation presents itself

here. Thus, we will continue to assume without deciding that panel decisions are

subject to the requirements of chapter 17A. As in Chiodo, we leave open the

question of whether the proper avenue for judicial review is instead by writ of

certiorari. See id.

      The parties do not contend that the State Objections Panel has been

granted interpretive authority over the relevant statutes, nor do we see any

language in Iowa Code chapter 43 that would support such a contention.

Therefore, our review is for correction of errors at law.

      III. Legal Analysis.

      This case requires us to attempt to harmonize three statutes.6




      6We   are assuming for purposes of decision that Schmett and Pellett have standing.
                                         7


      First, Iowa Code section 43.14(2)(c) provides,

      A signature line shall not be counted if the line lacks the signature
      of the eligible elector and the signer’s residential address, with street
      and number, if any, and city. A signature line shall not be counted
      if an eligible elector supplies only a partial address or a post office
      box address, or if the signer’s address is obviously outside the
      boundaries of the district.

      Second, Iowa Code section 43.15 provides in part,

           The following requirements shall be observed in the signing
      and preparation of nomination blanks:

            ....

             2. Each signer shall add the signer’s residential address, with
      street and number, if any, and the date of signing.

      Lastly, Iowa Code section 43.24(1) provides in part,

      Nomination petitions or certificates of nomination filed under this
      chapter which are apparently in conformity with the law are valid
      unless objection is made in writing.

             a. Objections to the legal sufficiency of a nomination petition
      or certificate of nomination filed or issued under this chapter or to
      the eligibility of a candidate may be filed in writing by any person
      who would have the right to vote for the candidate for the office in
      question. Objections relating to incorrect or incomplete information
      for information that is required under section 43.14 or 43.18 shall
      be sustained.

      Unsurprisingly, each side before us focuses on different language. Schmett

and Pellett make Iowa Code section 43.15 the centerpiece of their argument.

They urge that this section requires the signer to include “the date of signing.”

Id. § 43.15(2). They note that this section uses mandatory language—i.e., “[t]he

following requirements shall be observed” and “shall add.” Id. § 43.15. In their

view, the signer’s failure to follow such a clear statutory mandate means that the

signature cannot be counted.
                                               8


      The Panel and Abby for Iowa, on the other hand, home in on Iowa Code

sections 43.14(2)(c) and 43.24(1). They point out that section 43.14(2)(c) lists

reasons why a signature line shall not be counted, but they do not include a

missing or incorrect date. They also point out that section 43.24(1) provides that

objections based on section 43.14 shall be sustained, but section 43.24(1) says

nothing about objections based on section 43.15.

      Neither side’s position is without flaws. The Panel and Abby for Iowa have

trouble explaining what purpose is served by the word “shall” in Iowa Code

section 43.15 if nothing happens when a signer leaves out the date. They also

have to explain why their statutory interpretation seemingly makes it impossible

to challenge the signature of an elector who resides outside the district, so long

as the elector doesn’t reside “obviously” outside the district.7 Id. § 43.14(2)(c).

      On the other hand, Schmett and Pellett have to explain why the legislature

selected only a subset of the signing requirements as grounds for not counting

signatures in section 43.14(2)(c) or sustaining objections in 43.24(1). And,

seemingly, those are the more important signing requirements. The date of

signing might assist in verifying the petition if the signer was only an eligible

elector for part of the time period during which the petition was being circulated,

but it is hard to see why it would matter in any other context. Similarly, the

requirement that the sheets of the petition be “neatly arranged” and “securely

fastened together” appears in section 43.15 but not in 43.14. Compare id.




      7Indeed,   the Panel’s counsel conceded this point at oral argument.
                                          9


§ 43.15(4), with id. § 43.14. The neatness and tidiness of the petition would likely

matter to the secretary of state’s office but might not justify sustaining an outside

party’s objection.

      Statutory interpretation is not like proving math theorems, and it is

sometimes difficult to come up with a neat answer that is intellectually

satisfying. In the end, we believe we must be guided by the legislature’s last word

on the subject. Iowa Code section 4.8 provides, “If statutes enacted at the same

or different sessions of the legislature are irreconcilable, the statute latest in date

of enactment by the general assembly prevails.” See, e.g., In re C.Z., 956 N.W.2d

113, 122 (Iowa 2021) (applying this canon); Iowa Right to Life Comm., Inc. v.

Tooker, 808 N.W.2d 417, 429 (Iowa 2011) (same).

      Less than a year ago, in May 2021, the legislature enacted Senate File (SF)

568, an omnibus revision of Iowa’s election laws. See 2021 Iowa Acts ch. 147.

The second sentence of Iowa Code section 43.24(1)(a) was added at that time:

“Objections relating to incorrect or incomplete information for information that

is required under section 43.14 or 43.18 shall be sustained.” See id. § 9. We

therefore believe it is reasonable to treat this language as determinative of the

legislature’s views as to when an objection to a signature based on incorrect or

incomplete information should be sustained. Otherwise, there would have been

no reason to include it in SF 568. And, as we have already noted, there is no

reference to missing or incorrect dates in section 43.14.

      Schmett and Pellett argue that nothing in Iowa Code section 43.14(2)(c)

indicates it is exclusive. That is, section 43.14(2)(c) does not say that it provides
                                       10


the only grounds on which a signature may be disqualified. That argument would

carry more weight if section 43.14 stood alone, and we were measuring it

alongside section 43.15 without the benefit of section 43.24. But section 43.24—

with its incorporation of section 43.14—changes things. The legislature’s

decision to clarify the remedial provision in chapter 43 must be given effect. See

State v. Hall, 969 N.W.2d 299, 309 (Iowa 2022) (“Meaning ‘is expressed by

omission as well as by inclusion . . . .’ ” (quoting Marcus v. Young, 538 N.W.2d

285, 289 (Iowa 1995)).

      Section 43.24 deals with outside party objections. And here, less than a

year ago, the legislature made it clear as to when an objection by a private party

is required to be sustained. Again, we quote from section 43.24(1)(a):

      Objections to the legal sufficiency of a nomination petition or
      certificate of nomination filed or issued under this chapter or to the
      eligibility of a candidate may be filed in writing by any person who
      would have the right to vote for the candidate for the office in
      question. Objections relating to incorrect or incomplete information
      for information that is required under section 43.14 or 43.18 shall
      be sustained.

This is an important juxtaposition. Section 43.24(1)(a) identifies both who may

object and when their objections shall be sustained. It creates, in other words, a

specific private remedy under specific circumstances. Normally, when the

legislature establishes and defines the scope of a private remedy, we deem it

exclusive. See, e.g., Ferguson v. Exide Techs., Inc., 936 N.W.2d 429, 436 (Iowa

2019).
                                         11


      IV. Conclusion.

      For these reasons, we reverse the judgment of the district court and direct

that the petition be dismissed. Procedendo shall issue at 4:30 p.m. on Friday,

April 15, 2022.

      REVERSED AND REMANDED.

      This opinion shall be published.

      All justices concur except McDonald, J., who concurs in result only and

files a special concurrence, in which Oxley, J., joins.
                                      12


                                   #22–0618, Schmett v. State Objections Panel

McDONALD, Justice (concurring specially).

     I concur only in the judgment.

     Oxley, J., joins this special concurrence.